DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 1-3, it is unclear how a “method of performing” is stacked with bricks. The preamble appears to be missing a word or phrase, or is grammatically incorrect. 
Claim 1, lines 7-8, the recitation “at every predetermined height” appears to lack antecedent basis because the claim fails to previously recite a predetermined height. How can the method involve “every predetermined height” if the method does not first recite a predetermined height?
Claim 1, lines 11-12, the recitation “a perforated position” renders the claim indefinite because it is unclear as to what this means. What is a “perforated position”? Does a “perforated position” mean a hole in the masonry wall? Perforated position of what?
Claim 1 recites the limitation "the horizontal holder" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 13-16, it is unclear how “selecting a vertical joint” causes the joint to be perforated? The claim appears to be grammatically incorrect or a possible machine translation.
Claim 1, line 23, it is unclear what “every repetition of the mounting and the fixing means”.
Regarding claim 2, it is unclear as to what is being claimed. The claim either contains typos, is missing words, or is grammatically incorrect and the scope of the claim is unascertainable. It is unclear if the claim is reciting the process of fixing these middle fixtures, or if the fixtures are already fixed. It is further unclear what “vertically neighboring to each other before the removing” actually means.
Regarding claim 6, it is unclear what “after silicon is coated” actually means because the claim is dependent on claim 1, which does not recite silicon being coated on back surfaces.
Regarding claim 7 is rendered indefinite because it is unclear if the claim positively recites the masonry structure or if the claims are directed to only the sub combination of the anti-seismic performance reinforcement structure. It appears the claim is reciting the combination of the elements since the cross joints are press-fitted into the masonry surface.
Regarding claim 7, lines 1-2, the claim recites “reinforcement structure of a masonry structure, the structure” which renders the claim indefinite because it is unclear which structure is being referred to. Also, which structure is being referred to in line 4?
Regarding claim 8, the claim appears to recite a method step, but claim 7 is directed to the product of the reinforcement structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US to Paterson et al. 

Regarding claim 7, Paterson et al. disclose an anti-seismic performance reinforcement structure of a 10masonry structure, the structure for the anti-seismic performance reinforcement of the masonry structure stacked with masonry bricks (21) on an outside of a wall (22), the structure comprising: cross joints (10, Fig.10) press-fitted into perforated holes (holes are drilled for 1 and 10) located at predetermined intervals along an entire circumference of the masonry 15structure (Column 9, lines 45-46; Column 10, lines 35-40) every predetermined height (Column 9, lines 45-46) on an outer surface thereof; a deformed bar fixture (1) coupled to a press-in holder (10) of each of the cross joints to be fixed to the wall; and a deformed bar (20) coupled to the horizontal holder (holes 14) of the cross joint.
Paterson et al. do not specifically disclose multiple heights and where the deformed bar extends all the way around a circumference of a structure.
It would have been obvious to have placed the reinforcement at multiple height intervals and around the entire structure so to ensure the entire structure is reinforced throughout, thereby applying the necessary forces along all portions of the masonry wall, thereby preventing crack formation and other damage to the wall.
Regarding claim 8, wherein after a horizontal joint having a surface layer of a portion thereof removed (Column 9, lines 47-50) is selected and the deformed bar is disposed in the horizontal joint, silicon and Attorney Docket: 2198-09non-shrink mortar (Column 9, line 62 – Column 10, line 4 and Column 10, lines 55-62) are sequentially filled on a back surface of the deformed bar.  
Regarding claim 9, Paterson et al. do not specifically disclose wherein a gap between the press- 5in holder and the deformed bar fixture is filled with silicon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have filled any gaps within the reinforcement structure with silicon, caulk, etc. to ensure the parts of the structure are not moving relative one another once the final pointing layer is applied. Relative movement of the parts will weaken the overall structure and allow cracks to form. 
Regarding claim 10, Paterson et al. do not disclose wherein the masonry bricks are selected between deformed bars vertically neighboring to each other, and middle fixtures fixed to the wall are first mounted to the 10masonry bricks, and when mounting points of deformed bar fixtures vertically neighboring to each other and middle fixtures horizontally neighboring to each other are connected to each other, a rhombus arrangement is defined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have spaced the reinforcements vertically and horizontally along the wall structure, thereby offsetting the holders. Offsetting the holders will ensure that equal forces and reinforcements will be applied over the entire surface of the masonry wall and will prevent overstressing specifically areas of the wall, thereby reducing crack formations or other damages such as anchors pulling from the walls.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fail to disclose the specific method of installing the claimed reinforcement structure, specifically the combination of the elements and the steps and order of installation is not taught ion the prior art of record. A horizontal holder which is coupled to the deformed bars and then press-fit into the areas of removed depth, and then a deformed bar fixture inserted and driven into the masonry wall is not shown in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635